 

Exhibit 10.5

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into as of October 18, 2012 (the “Effective Date”), by and between
MusclePharm Corporation, a Nevada Corporation (the “Company”), and Cory J.
Gregory, an individual (“Executive”). The Company and Executive are sometimes
referred to herein as a “party” or collectively as the “parties.”

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into an Executive
Employment Agreement dated September 15, 2011 (the “Original Agreement”);

 

WHEREAS, by unanimous written consent of the Board of Directors (the “Board”) of
the Company, the Board named Executive to serve as Executive Vice President to
manage the Company and its operations;

 

WHEREAS, Executive is willing to continue to be employed by the Company and
provide services to the Company under the terms and conditions stated herein, as
of the Effective Date;

 

WHEREAS, the Company and Executive desire to amend and restate the terms and
conditions of the Original Agreement to meet their current mutual needs; and

 

WHEREAS, the Company and Executive now mutually desire to enter into this
Agreement as approved by the Board.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

 

1.            Employment and Duties

 

1.1           Employment. The Company hereby employs Executive as Executive Vice
President of the Company at the Company’s headquarters in Denver, Colorado, and
Executive hereby accepts such employment as of the Effective Date pursuant to
the terms, covenants and conditions set forth herein. Executive shall report
directly to the Chief Executive Officer (“CEO”) of the Company.

 

1.2           Duties. Executive shall have the overall responsibility for the
management of the Company as an Executive Vice President and its operations, and
shall perform all duties and responsibilities and have such powers which are
commonly incident to the offices and positions held by him, as well as any
additional responsibilities and authority as may be from time to time assigned
or delegated to him by the CEO and the Board. Executive shall perform the duties
assigned to him to the best of his ability and in a manner satisfactory to the
Company.

 

1.3           Time and Efforts. Executive will devote his full business time,
efforts, attention, and energies to the business of the Company and to the
performance of Executive’s duties hereunder during the Term (as defined below),
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the performance
of such services, either directly or indirectly, without the prior written
consent of the Company; provided that, nothing herein shall preclude Executive
from (i) continuing to serve on any board of directors or trustees of any “not
for profit” organization, (ii) being involved in charitable activities, or (iii)
managing his personal and family passive investments; provided, further that, in
each case, and in the aggregate, such activities shall not materially conflict
with or interfere with the performance of Executive’s duties hereunder or
conflict with his duty of loyalty and/or fiduciary duties owed to the Company.

 

 

 

 

2.            Term

 

Unless earlier terminated as provided in Section 5, the Company shall employ
Executive in the capacity set forth herein for a term commencing on the
Effective Date and ending on December 31, 2014 (such period as may be terminated
earlier or extended to be referred to herein as the “Term”).

 

3.            Compensation

 

As compensation for the services to be rendered by Executive for and on behalf
of the Company hereunder, Executive shall be entitled to the following:

 

3.1           Base Salary. Executive shall be paid an annual base salary of two
hundred twelve thousand dollars ($212,000) (and further adjusted in accordance
with the provisions of this Agreement, the “Adjusted Base Salary”) beginning on
January 1, 2013 and payable at such intervals as may be established by the
Company for payment of its employees under its normal payroll practices. Salary
payments shall be subject to all applicable federal and state withholding,
payroll, and other taxes, and all applicable deductions for benefits as may be
required by law or Executive’s authorization. Executive’s Base Salary will be
reviewed at least annually by the Compensation Committee (the “Committee”) of
the Board and may be increased at the discretion of the Committee.

 

3.2           Bonus. In addition to Base Salary, Executive shall be eligible to
receive one or more cash bonuses to be determined by the Committee in its sole
discretion based on performance criteria to be adopted by the Committee. Any
such bonus shall be subject to all applicable federal and state withholding,
payroll and other taxes, and all applicable deductions for benefits as may be
required by law, and shall be paid to Executive no later than the 15th day of
the third calendar month following the end of the fiscal year (or other
performance period) with respect to which the bonus relates.

3.3           Equity Compensation. Executive may, as determined by the Committee
in its discretion, periodically receive grants of stock options, restricted
stock or other equity-related awards from the Company’s various equity
compensation plans, subject to the terms and conditions thereof.

 

3.4           Compensation Committee. Any bonus and any equity consideration to
be provided to Executive shall be reviewed and determined by the Committee on an
annual basis to set performance criteria for purposes of compliance with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

3.5           Expenses. The Company shall reimburse Executive for all reasonable
business expenses incurred by Executive in the performance of his duties,
provided that Executive provides adequate documentation required by law and by
the policies and procedures of the Company, as adopted and amended from time to
time, provided that in no event shall Executive submit any required
documentation later than sixty (60) days after the end of the calendar year in
which such expense was incurred. Any such reimbursement shall be made as soon as
reasonably practicable but in no event later than the 15th day of the third
month following the calendar year in which the applicable expense was incurred.
Executive acknowledges and agrees that all such expenses will be subject to the
oversight of the Audit Committee of the Board. The Company shall also provide
Executive with a laptop computer and cell phone for his business use during the
Term.

 

3.6           Vacation. Executive shall be entitled to accrue four (4) weeks of
paid vacation each year pursuant to the terms and provisions of the Company’s
vacation leave policies as in effect from time to time. Although unused vacation
may be carried over from year to year, the maximum cap on accrual shall be equal
to one hundred fifty percent (150%) of the annual accrual.

 

3.7           Benefits. Executive shall be entitled to participate in and
receive all benefits made available by the Company to its executive officers,
subject to and on a consistent basis with the terms, conditions and overall
administration of such plans and arrangements, including without limitation,
medical, dental, vision, life and disability insurance plans and coverage, and
defined benefit, defined contribution or other 401(k) program, including all
Company matching provisions.

 

-2-

 

 

4.            Confidential Information; Non-Compete; Non-Solicitation

 

4.1           Confidential Information. Executive acknowledges that, during the
course of his employment, he will have access to and will receive information
which constitutes trade secrets, is of a confidential nature, is of significant
value to the Company and/or is a foundation on which the business of the Company
is predicated. With respect to all such Confidential Information (as defined
hereafter), Executive agrees, during the Term and thereafter, not to disclose
such Confidential Information to any person other than an employee, counsel, or
advisor of the Company or a person to whom disclosure is reasonably necessary or
appropriate in connection with the performance by Executive of his duties
hereunder nor to use such Confidential Information for any purpose other than
the performance of his duties hereunder. For purposes of this Agreement, the
term “Confidential Information” includes all data or material (regardless of
form) with respect to the Company or any of its assets, prospects, business
activities, officers, directors, employees, borrowers, or clients which is: (a)
a trade secret, as defined by the Uniform Trade Secrets Act; (b) provided,
disclosed, or delivered to Executive by the Company, any officer, director,
employee, agent, attorney, accountant, consultant, or other person or entity
employed by the Company in any capacity, any client, borrower, advisor, or
business associate of the Company, or any public authority having jurisdiction
over the Company or any business activity conducted by the Company; or (c)
produced, developed, obtained or prepared by or on behalf of Executive or the
Company (whether or not such information was developed in the performance of
this Agreement). Notwithstanding the foregoing, the term “Confidential
Information” shall not include any information, data, or material which, at the
time of disclosure or use, was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company or such third
party, or was otherwise developed or obtained legally and independently by the
person to whom disclosed without a breach of this Agreement. This Section 4.1
shall not preclude Executive from disclosing Confidential Information if
compelled to do so by law or valid legal process, provided that if Executive
believes Executive is so compelled by law or valid legal process, Executive will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure unless such notice is prohibited by law. The
rights and obligations of the parties under this paragraph shall survive the
expiration or termination of this Agreement for any reason.

 

4.2           Non-Competition. As part of the consideration for the compensation
and benefits to be paid to Executive hereunder, and in order to protect the
Confidential Information, business goodwill, and business opportunities of the
Company, Executive agrees that, during the Term and for a period of six (6)
months after the termination of Executive’s employment and this Agreement, he
will not, directly or indirectly, engage in or become interested financially in,
as a principal, employee, partner, contractor, shareholder, agent, manager,
owner, advisor, lender, guarantor, officer, or director, any business (other
than the Company) that is engaged in the nutritional supplement industry and/or
related products; provided, however, that Executive shall be entitled to
continue to invest in stocks, bonds, or other securities in any such business
(without otherwise participating in such business) if: (a) such stocks, bonds,
or other securities are listed on any United States securities exchange or are
publicly traded in an over the counter market; and such investment does not
exceed, in the case of any capital stock of any one issuer, five percent of the
issued and outstanding capital stock, or in the case of bonds or other
securities, five percent of the aggregate principal amount thereof issued and
outstanding; or (b) such investment is completely passive and no control or
influence over the management or policies of such business is exercised.

 

4.3           Non-Solicitation. Executive agrees that he will not, at any time
during the Term, or at any time within twelve (12) months after the termination
of his employment, for his own account or benefit or for the account or benefit
of any other person, firm or entity, directly or indirectly, solicit for
employment any employee of the Company (or any person who was an employee of the
Company in the 90-day period before such solicitation) or induce any employee of
the Company (or any person who was an employee of the Company in the 90-day
period before such inducement) to terminate his employment with the Company.
Notwithstanding the above, the restrictions relating to persons employed in the
90-day period referenced in the parentheticals in the immediately preceding
sentence shall not apply to a person who was a party to an employment agreement
with the Company and who terminates his employment for Good Reason or is
terminated by the Company without Cause. The rights and obligations of the
parties under this Section 4.3 shall survive the expiration or termination of
this Agreement for any reason.

 

-3-

 

 

4.4            Proprietary Matters. Executive expressly agrees that any and all
improvements, inventions, discoveries, processes, or know-how that are generated
or conceived by Executive during the Term, whether conceived during Executive’s
regular working hours or otherwise, will be the sole and exclusive property of
the Company. Whenever requested by the Company (either during the Term or
thereafter), Executive will assign or execute any and all applications,
assignments and/or other documents, and do all things which the Company
reasonably deems necessary or appropriate, in order to permit the Company to:
(a) assign and convey, or otherwise make available to the Company, the sole and
exclusive right, title, and interest in and to said improvements, inventions,
discoveries, processes or know-how; or (b) apply for, obtain, maintain, enforce
and defend patents, copyrights, trade names, or trademarks of the United States
or of foreign countries for said improvements, inventions, discoveries,
processes, or know-how. However, the improvements, inventions, discoveries,
processes, or know-how generated or conceived by Executive and referred to in
this Section 4.4 (except those which may be included in the patents, copyrights,
or registered trade names or trademarks of the Company) will not be exclusive
property of the Company at any time after having been disclosed or revealed or
have otherwise become available to the public or to a third party on a
non-confidential basis other than by a breach of this Agreement, or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company. The rights and
obligations of the parties under this Section 4.4 shall survive the expiration
or termination of this Agreement for any reason.

 

4.5           Injunctive Relief. Executive acknowledges and agrees that any
violation of Sections 4.1, 4.2, 4.3 or 4.4 of this Agreement would result in
irreparable harm to the Company and, therefore, agrees that, in the event of an
actual, suspected, or threatened breach of Sections 4.1, 4.2, 4.3 or 4.4 of this
Agreement, the Company shall be entitled to an injunction restraining Executive
from committing or continuing such actual, suspected or threatened breach. The
parties acknowledge and agree that the right to such injunctive relief shall be
cumulative and shall not be in lieu of, or be construed as a waiver of the
Company’s right to pursue, any other remedies to which it may be entitled in law
or in equity. The parties agree that for purposes of Sections 4.1, 4.2, 4.3 and
4.4 of this Agreement, the term “Company” shall include the Company and its
affiliates.

 

5.            Termination

 

Executive’s employment by the Company and this Agreement may be terminated
before the expiration of the Term, without breach of this Agreement, in
accordance with the provisions set forth below:

 

5.1           Termination by the Company for Cause. The Company may terminate
Executive’s employment and this Agreement for Cause (as defined below), but only
after: (i) giving Executive written notice of the failure or conduct which the
Company believes to constitute Cause; and (ii) with respect to elements (a)
through (e) below, providing Executive a reasonable opportunity, and in no event
more than twenty (20) days, to cure such failure or conduct, unless the Board
determines in its good faith judgment that such failure or conduct is not
reasonably capable of being cured. In the event Executive does not cure the
alleged failure or conduct within the time frame provided for such cure by the
Company, the Company shall send him written notice specifying the effective date
of termination. The failure by the Company to set forth in the notice referenced
in this Section 5.1 any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Company to assert, or preclude the
Company from asserting, such fact or circumstance in enforcing its rights
hereunder. For purposes of this Agreement, the term “Cause” means:

 

(a)          Executive’s breach of duty (other than inadvertent acts or
omissions) involving fraud, dishonesty, disloyalty, or a conflict of interest;
or

 

(b)          The willful failure by Executive to perform his duties in any
material respect as required hereunder (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or disability) or
the commission by Executive of an act of willful misconduct in any material
respect with respect to the Company; or

 

(c)          The engaging by Executive in conduct which is demonstrably and
materially injurious to the Company; or

 

(d)          The willful engaging, or failure to engage, by Executive in conduct
which is in material violation of any term of this Agreement or the terms of any
of the Company’s written policies and procedures; or

 

(e)          Executive’s failure to cooperate with any investigation or inquiry
authorized by the Company or conducted by a governmental authority related to
the Company’s or Executive’s conduct; or

 

-4-

 

 

(f)          Executive’s conviction of, or entry of a plea agreement or consent
decree or similar arrangement with respect to, any felony, any crime involving
deceit, fraud, perjury, or embezzlement, or any violation of federal or state
securities laws.

 

If the Company terminates Executive’s employment for Cause, then Executive shall
be entitled to receive the payments and benefits set forth in Section 6.1 below.

 

The Company may suspend Executive with pay pending an investigation authorized
by the Company or a governmental authority or a determination whether Executive
has engaged in acts or omissions constituting Cause, and such paid suspension
shall not constitute Good Reason or a termination of Executive’s employment.

 

5.2           Termination by the Company Without Cause.

 

(a)          The Company may terminate the employment of Executive and this
Agreement at any time during the Term of this Agreement without Cause by giving
Executive written notice of such termination, to be effective thirty (30) days
following the giving of such written notice, in which case Executive shall
receive the compensation, severance, and benefit continuation required by
Section 6.3 below; provided, however, that if Company terminates Executive’s
employment without Cause during the Protection Period (as defined below), then
Executive shall be entitled to receive the payments and benefits set forth in
Section 6.4 below.

 

(b)          For purposes of this Agreement, the term “Protection Period” means
the period of time commencing on the date of the first occurrence of a Change in
Control (as defined below in Section 5.2(c)) and continuing until the earlier of
the (i) the second anniversary of the first occurrence of the Change in Control
and (ii) the Term of this Agreement; and the six (6) month period prior to such
Change in Control date if the Executive is terminated without Cause or
terminates for Good Reason and in either case such termination (x) was requested
by the third party that effectuates the Change in Control, or (y) occurs in
connection with or in anticipation of a Change in Control, it being agreed that
any such action taken following stockholder approval of a transaction which if
consummated would constitute a Change in Control shall be deemed to be in
anticipation of a Change in Control provided such transaction is actually
consummated.

 

(c)          For purposes of this Agreement, the term “Change in Control” means
the happening of any of the following events: (i) the acquisition by any one
person, or more than one person acting as a group, of ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company; (ii) the acquisition by any one person, or more than
one person acting as a group, of all or substantially all of the Company’s
assets during the 12-month period ending on the date of the most recent
acquisition; or (iii) when a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election. For purposes of this Agreement, the term “substantially
all” means at least 60% of the assets of the Company immediately before such
acquisition(s).

 

5.3           Termination by the Company Due to Inability to Perform or Death.
Executive’s employment and this Agreement may be terminated by the Company as
follows:

 

(a)          To the extent permitted by law, upon thirty (30) days’ notice to
Executive in the event of Executive’s Inability to Perform. For this purpose,
the term “Inability to Perform” means and shall be deemed to have occurred if
Executive has been determined under the Company’s long-term disability plan to
be eligible for long-term disability benefits or, in the event the Company does
not maintain such a plan or in the absence of Executive’s participation in or
application for benefits under such a plan, such term shall mean the inability
of Executive, despite any reasonable accommodation required by law, due to
bodily injury or disease or any other physical or mental incapacity, to perform
the services required hereunder for a period of ninety (90) consecutive days; or

 

(b)          Immediately upon the death of Executive.

 

-5-

 

 

5.4           Termination by Executive for Good Reason. Executive may terminate
his employment and this Agreement at any time for Good Reason (as defined
below). A termination of employment and this Agreement by Executive for Good
Reason shall entitle Executive to payments and other benefits as specified in
Section 6.3, unless such termination occurs during the Protection Period in
which case the payments and benefits in Section 6.4 shall apply. For purposes of
this Agreement, the term “Good Reason” means, subject to the notice and cure
provisions herein, any of the following actions if taken without Executive’s
prior written consent: (a) a material reduction of Executive’s Base Salary,
unless the salary or compensation reduction is part of a general reduction for
all executive officers of the Company; (b) a permanent relocation of Executive’s
principal place of employment to any location outside of a fifty mile radius of
the location from which Executive served the Company immediately prior to the
relocation, provided such relocation is a material change in the geographic
location at which Executive must provide services for purposes of Section 409A
of the Code and the regulations thereunder; (c) any material reduction in
Executive’s authority, responsibilities or duties (except for any reduction for
Cause as defined above); (d) a material reduction in the authority,
responsibilities or duties of the supervisor to whom Executive is required to
report; or (e) any other action or inaction that constitutes a material breach
by the Company of this Agreement. To exercise the option to terminate employment
for Good Reason, Executive must provide written notice to the Company of
Executive’s belief that Good Reason exists within sixty (60) days of the initial
existence of the Good Reason condition, and that notice shall describe in
reasonable detail the condition(s) believed to constitute Good Reason. The
Company then shall have thirty (30) days to remedy the Good Reason condition(s).
If not remedied within that 30-day period or if the Company notifies Executive
that it does not intend to cure such condition(s) before the end of that 30-day
period, Executive may submit a notice of termination to the Company; provided,
however, that the notice of termination invoking Executive’s option to terminate
employment for Good Reason must be given no later than one hundred (100) days
after the date the Good Reason condition first arose; otherwise, Executive shall
be deemed to have accepted the condition(s), or the Company’s correction of such
condition(s), that may have given rise to the existence of Good Reason.

 

5.5           Termination by Executive Without Good Reason. Executive may also
terminate his employment and this Agreement without Good Reason by providing at
least ninety (90) days’ written notice of such termination to the Company. In
the event of a termination pursuant to this Section 5.5, Executive shall be
entitled to payments and other benefits as specified in Section 6.1 below. At
the Company’s option, the Company may accelerate the date of Executive’s
termination of employment by paying to Executive the Base Salary and value of
the benefits that Executive would have received during the period by which the
date of termination is so accelerated and such acceleration shall not change the
characterization of the termination by Executive as a termination without Good
Reason.

 

5.6          Return of Confidential Information and Company Property. Upon
termination of Executive’s employment for any reason, Executive shall
immediately return all Confidential Information and other Company property to
the Company.

 

6.            Effect of Termination

 

6.1           Termination by the Company for Cause or Termination by Executive
Without Good Reason. In the event Executive’s employment and this Agreement are
terminated pursuant to Sections 5.1 or 5.5 above:

 

(a)          The Company shall pay to Executive, or his representatives, on the
date of termination of employment only that portion of the Base Salary provided
in Section 3.1 that has been accrued through the date of termination, any
accrued but unpaid vacation pay provided in Section 3.7, any accrued benefits
provided in Section 3.8, and any expense reimbursements due and owing to
Executive as of the date of termination; and

 

(b)          Executive shall not be entitled to: (i) any other salary or
compensation; (ii) any bonus pursuant to Section 3.2; (iii) any equity
consideration pursuant to Section 3.3; nor (iv) any benefits pursuant to Section
3.6; and

 

(c)          Executive shall return the laptop computer and cellular telephone
provided in Section 3.6 within five (5) business days of the date of
termination.

 

6.2           Termination by the Company Due to Executive’s Inability to Perform
or Death. In the event Executive’s employment and this Agreement are terminated
pursuant to Section 5.3 above, the Company shall pay to Executive, or his
representatives, all of the following:

 

(a)          The payments, if any, referred to in Section 6.1(a) above as of the
date of termination; and

 

-6-

 

 

(b)          Subject to compliance with Section 409A of the Code, an amount
equal to the greater of (i) one hundred percent (100%) of Executive’s target
bonus for the year in which the date of termination occurs in the event a target
bonus for the year in which the date of termination occurs has been established
or if not, one hundred percent (100%) of Executive’s most recent annual bonus;
and (ii) a bonus for such year as may be determined by the Committee in its sole
discretion. This amount shall be paid in the form of a lump sum, less applicable
statutory deductions and withholdings, as soon as practicable after the date of
termination, but no later than March 15 of the year immediately following the
year in which the date of termination occurs; and

 

(c)          For a termination due to Inability to Perform only, and provided
that Executive or his representative signs a Release (as defined in Section 17),
then the Company shall pay Executive a severance equal to six (6) months of
Executive’s Base Salary at the time of termination. This severance amount shall
be paid to Executive in equal regular installments over the six (6) month period
pursuant to the Company’s regular payroll periods, less applicable statutory
deductions and tax withholdings. The first installment shall be paid to
Executive on the first payroll period after the date of termination and after
the effective date of the Release; and

 

(d) Should Executive or his representatives timely elect to continue coverage
under a group health insurance plan sponsored by the Company or one of its
affiliates and timely make the premium payments, reimburse Executive on a
monthly basis for the cost of continued coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) or other applicable law for
Executive and any eligible dependents until the earlier of (i) the date
Executive is no longer entitled to continuation coverage under COBRA or (ii) for
twelve (12) months after the date of termination.

 

6.3           Termination by the Company Without Cause and Without a Change in
Control or by Executive for Good Reason Without a Change in Control. In the
event Executive’s employment is terminated pursuant to Sections 5.2 or 5.4 above
at any time in which there has not been a qualifying Change in Control
termination, the Company shall pay Executive on the date of termination the
payments referred to in Section 6.1(a) above, and provided that Executive signs
a Release (as defined in Section 17), Executive shall also receive all of the
following:

 

(a)          A severance package equal to the lesser of (i) nine (9) months of
Executive’s Base Salary at the time of termination and (ii) the Base Salary
remaining under the Term of this Agreement. This severance amount shall be paid
to Executive in equal regular installments over the three (3) month period
pursuant to the Company’s regular payroll periods, less applicable statutory
deductions and tax withholdings. The first installment shall be paid to
Executive on the first payroll period after the date of termination and after
the effective date of the Release; and

 

(b)          Subject to compliance with Section 409A of the Code, an amount
equal to the greater of (i) (A) if the date of termination occurs between
January 1 and June 30, then twenty-five percent (25%) of Executive’s target
bonus for the year in which the date of termination occurs in the event a target
bonus for the year in which the date of termination occurs has been established
or if not, then twenty-five percent (25%) of Executive’s most recent annual
bonus, or (B) if the date of termination occurs between July 1 and December 31,
then fifty percent (50%) of Executive’s target bonus for the year in which the
date of termination occurs in the event a target bonus for the year in which the
date of termination occurs has been established or if not, then fifty percent
(50%) of Executive’s most recent annual bonus; and (ii) a bonus for such year as
may be determined by the Committee in its sole discretion. This amount shall be
paid in the form of a lump sum, less applicable statutory deductions and
withholdings, as soon as practicable after the date of termination, but no later
than March 15 of the year immediately following the year in which the date of
termination occurs; and

 

(c)          Should Executive or his representatives timely elect to continue
coverage under a group health insurance plan sponsored by the Company or one of
its affiliates and timely make the premium payments, reimburse Executive on a
monthly basis for the cost of continued coverage under the COBRA for Executive
and any eligible dependents until the earlier of (i) the date Executive is no
longer entitled to continuation coverage under COBRA or (ii) for twelve (12)
months after the date of termination; and

 

(d)          Unless otherwise provided in the equity award agreement, all stock
options and other stock incentive awards held by Executive will become fully
vested and immediately exercisable and all restrictions on any restricted stock
held by Executive will be removed; provided, however, Executive shall not be
released from the black-out periods for the next financial reporting quarter
following the date of termination or Securities Exchange Act of 1934, as amended
(the “Exchange Act”), trading obligations typically required for an executive in
this position.

 

-7-

 

 

6.4           Termination by the Company Without Cause After a Change in Control
or by Executive for Good Reason After a Change in Control. In the event
Executive’s employment is terminated pursuant to Sections 5.2 or 5.4 above
during the Protection Period, the Company shall pay Executive on the date of
termination the payments referred to in Section 6.1(a) above, and provided that
Executive signs a Release (as defined in Section 17), Executive shall also
receive all of the following:

 

(a)          Subject to compliance with Section 409A of the Code, a severance
package equal to one year of Executive’s Base Salary immediately prior to the
Change in Control. This severance amount shall be paid to Executive in equal
regular installments over a 12-month period pursuant to the Company’s regular
payroll periods, less applicable statutory deductions and tax withholdings. The
first installment shall be paid to Executive on the first payroll period after
the date of termination and after the effective date of the Release; and

 

(b)          Subject to compliance with Section 409A of the Code, an amount
equal to the greater of (i) one hundred percent (100%) of Executive’s target
bonus for the year in which the date of termination occurs in the event a target
bonus for the year in which the date of termination occurs has been established
or if not, one hundred percent (100%) of Executive’s most recent annual bonus;
and (ii) a bonus for such year as may be determined by the Committee in its sole
discretion. This amount shall be paid in the form of a lump sum, less applicable
statutory deductions and withholdings, as soon as practicable after the date of
termination, but no later than March 15 of the year immediately following the
year in which the date of termination occurs; and

 

(c)          A one-time cash payment of five hundred thousand dollars
($500,000.00), less applicable statutory deductions and tax withholdings, to be
paid within thirty (30) days of the date of termination; and

 

(d)          Should Executive or his representatives timely elect to continue
coverage under a group health insurance plan sponsored by the Company or one of
its affiliates and timely make the premium payments, reimburse Executive on a
monthly basis for the cost of continued coverage under the COBRA for Executive
and any eligible dependents until the earlier of (i) the date Executive is no
longer entitled to continuation coverage under COBRA or (ii) for twelve (12)
months after the date of termination; and

 

(e)          All stock options and other incentive awards held by Executive will
become fully vested and immediately exercisable and all restrictions on any
restricted stock held by Executive will be removed; provided, however, Executive
shall not be released from the black-out periods for the next financial
reporting quarter following the date of termination or Exchange Act, trading
obligations typically required for an executive in this position.

 

7.            Successors and Assigns

 

This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation herein shall be assignable by Executive. The Company shall be
entitled to assign this Agreement to any affiliate of the Company or any person
or entity that assumes the ownership and control of the business of the Company.
This Agreement shall inure to the benefit of and shall be binding upon the
parties and their successors and assigns.

 

8.            Severability

 

Should any term, provision, covenant or condition of this Agreement be held to
be void or invalid, the same shall not affect any other term, provision,
covenant or condition of this Agreement, but such remainder shall continue in
full force and effect as though each such voided term, provision, covenant, or
condition is not contained herein.

 

9.            Governing Law and Venue

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado, excluding its choice-of-law principles. Subject to
Sections 4.5 and 10, and without in any way limiting the applicability of
binding arbitration, each of the parties submits to the exclusive jurisdiction
of any state or federal court sitting in Denver, Colorado in any action or
proceeding arising out of or relating to this Agreement and further agrees that
all claims in respect of the action or proceeding may be heard and determined in
any such court to the extent that any court proceeding is necessary in
connection with Sections 4.5 and 10, and further agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
Each of the parties agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner so provided by law.

 

-8-

 

 

10.           Binding Arbitration

 

Except as provided in Section 4.5, any and all disputes which involve or relate
in any way to this Agreement and/or to Executive’s employment, Executive’s
termination of employment with the Company or termination of this Agreement,
whether initiated by Executive or by the Company and whether based on contract,
tort, statute, or common law, shall be submitted to and resolved by final and
binding arbitration as the exclusive method for resolving all such disputes. The
arbitration shall be private and confidential and conducted in Denver, Colorado
pursuant to the Federal Arbitration Act and applicable Colorado law, and
pursuant to the applicable rules of the American Arbitration Association (“AAA”)
relating to employment disputes, unless the parties otherwise mutually agree to
modify the AAA Rules.

 

The party demanding arbitration shall submit a written claim to the other party,
setting out the basis of the claim or claims, within the time period of any
applicable statute of limitations relating to such claim(s). If the parties
cannot mutually agree upon an arbitrator, then the parties shall select a
neutral arbitrator through the procedures established by the AAA. The arbitrator
shall have the powers provided under the Colorado Code of Civil Procedure
relating to the arbitration of disputes, except as expressly limited or
otherwise provided in this Agreement. The parties shall have the right to
reasonable discovery as mutually agreed or as determined by the arbitrator,
including at least one deposition each, it being the goal of the parties to
resolve any disputes as expeditiously and economically as reasonably
practicable. The parties agree to share equally in the payment of the
administration costs of the AAA arbitration, including payment of the fees for
the arbitrator, and any other costs directly related to the administration of
the arbitration. The parties shall otherwise be responsible for their own
respective costs and attorneys’ fees relating to the dispute, such as deposition
costs, expert witnesses and similar expenses, except as otherwise provided in
this Agreement to the prevailing party.

 

The arbitrator may award, if properly proven, any damages or remedy that a party
could recover in a civil litigation, and shall award costs and reasonable
attorneys’ fees to the prevailing party. The award of the arbitrator shall be
issued in writing, setting forth the basis for the decision, and shall be
binding on the parties to the fullest extent permitted by law, subject to any
limited statutory right to appeal as provided by law. Judgment upon the award of
the arbitrator may be entered in any court having proper jurisdiction and
enforced as provided by law.

 

This agreement to arbitrate is freely negotiated between Executive and the
Company and is mutually entered into between the parties. Each party understands
and agrees that it is giving up certain rights otherwise afforded to it by civil
court actions, including but not limited to the right to a jury trial; provided,
however, that either party may seek provisional remedies in a court of competent
jurisdiction as provided pursuant to applicable law.

 

11.           Section Headings

 

The section headings herein are inserted only as a matter of convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.

 

-9-

 

 

12.           Compliance with Section 409A of the Code

 

Notwithstanding anything herein to the contrary, (a) if at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as such term is defined in Section 409A of the Code and the
regulations thereunder, and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six (6) months following Executive’s termination of employment with
the Company (or the earliest date as is permitted under Section 409A of the
Code) and (b) if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax. In the event that payments under
this Agreement are deferred pursuant to this Section 12 in order to prevent any
accelerated tax or additional tax under Section 409A of the Code, then such
payments shall be paid at the time specified under this Section 12 without any
interest thereon. The Company shall consult with Executive in good faith
regarding the implementation of this Section 12; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executive with respect thereto. Notwithstanding anything to the contrary herein,
a termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of amounts or benefits
upon or following a termination of employment unless such termination is also a
“Separation from Service” as such term is defined in Section 409A of the Code
and the regulations and guidance promulgated thereunder and, for purposes of any
such provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment,” or like terms shall mean Separation from Service.
For purposes of Section 409A of the Code, each payment made under this Agreement
shall be designated as a “separate payment” within the meaning of the Section
409A of the Code. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (y) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

 

13.           Entire Agreement

 

This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and this Agreement supersedes and replaces in all
respects the Original Agreement. Further, the parties hereto have made no
agreements, representations, or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein. In this regard, each of
the parties represents and warrants to the other party that such party is not
relying on any promises or representations that do not appear in writing herein.
Each of the parties further agrees and understands that this Agreement can be
amended or modified only by a written agreement signed by all parties.

 

14.           Notice

 

All notices required or permitted under this Agreement shall be in writing and
shall be deemed effective: (a) upon delivery, if delivered in person; (b) upon
delivery to Federal Express or other similar courier service, marked for next
day delivery, addressed as set forth below; (c) upon deposit in United States
Mail if sent by registered or certified mail, return receipt requested,
addressed as set forth below; or (d) upon being sent by facsimile transmission,
provided an original is mailed the same day by registered or certified mail,
return receipt requested:

 

If to the Company: MusclePharm Corporation   Attn: Chief Executive Officer  
4721 Ironton Street, Building A   Denver, Colorado 80239   Facsimile: (800)
490-7165     If to Executive: Address on file with the Company

 

15.          Attorneys’ Fees

 

In the event that any party shall bring an action or proceeding in connection
with the performance, breach or interpretation of this Agreement, then the
prevailing party in any such action or proceeding, as determined by the
arbitrator, court, or other body having jurisdiction, shall be entitled to
recover from the losing party all reasonable costs and expenses of such action
or proceeding, including reasonable attorneys’ fees, court costs, costs of
investigation, expert witness fees, and other costs reasonably related to such
action or proceeding.

 

-10-

 

 

16.          Assistance with Claims

 

Executive agrees that, for the period beginning on the Effective Date, and
continuing for a reasonable period after the termination or expiration of this
Agreement for any reason, Executive will assist the Company in the defense of
any claims that may be made against the Company and will assist the Company in
the prosecution of any claims that may be made by the Company, to the extent
such claims may relate to services performed by Executive for the Company.
Executive agrees to promptly inform the Company if Executive becomes aware of
any lawsuits or potential claims that may be filed against the Company. For all
assistance occurring after termination of Executive’s employment by the Company,
the Company agrees to provide reasonable compensation to Executive for such
assistance. Executive also agrees to promptly inform the Company if asked to
assist in any investigation of the Company (or its actions) that may relate to
services performed by Executive for the Company, regardless of whether a lawsuit
has been filed against the Company with respect to such investigation.

 

17.          Release of Claims

 

Executive shall not be entitled to receive the severance pay and benefits under
Sections 6.2, 6.3, and 6.4, as applicable, unless (a) Executive executes and
returns to the Company a Release (as defined below) on or before the 50th day
following the date of termination or such shorter time as may be prescribed in
the Release, (b) such Release shall not have been timely revoked by Executive,
and (c) the date of termination constitutes a Separation from Service, and
provided further, however, that if Executive violates his continuing obligations
under Sections 4.1, 4.2, 4.3, or 4.4, Executive shall not be entitled to receive
such severance pay or benefits and Executive shall immediately repay to the
Company upon written demand any severance pay or benefits that already have been
paid to Executive. For purposes of this Agreement, the term “Release” means a
waiver and release of claims by Executive in the form prescribed by the Company,
which form may include, without limitation, an agreement by Executive not to
disparage the Company, its affiliates, and other related persons or entities,
but which form shall not include a release and waiver of claims for (i)
indemnification or for coverage under officer and director liability policies,
if applicable, (ii) claims with respect to the reimbursement of business
expenses or with respect to benefits which are in each case to continue in
effect after termination or expiration of this Agreement in accordance with the
terms of this Agreement, (iii) claims he may have as a holder of options to
acquire equity securities of the Company (which shall be governed by the
documents by which Executive was granted such options) and (iv) claims he may
have as a stockholder of the Company.

 

18.          Dodd-Frank Act and Other Applicable Law Requirements

 

Executive agrees (i) to abide by any compensation recovery, recoupment,
anti-hedging, or other policy applicable to executives of the Company and its
affiliates, as may be in effect from time to time, as approved by the Board or a
duly authorized committee thereof or as required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) or other
applicable law, and (ii) that the terms and conditions of this Agreement shall
be deemed automatically amended as may be necessary from time to time to ensure
compliance by Executive and this Agreement with such policies, the Dodd-Frank
Act, or other applicable law.

 

19.          Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.

 

EXECUTIVE HAS BEEN ADVISED THAT HE SHOULD SEEK INDEPENDENT REVIEW AND ADVICE
FROM LEGAL COUNSEL AND TAX ADVISORS AS TO THE SCOPE AND POTENTIAL TAXES WHICH
COULD ARISE FROM THE AGREEMENT.

 

(Signature Page Follows)

 

-11-

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

    MUSCLEPHARM CORPORATION         By:

/s/ Bradley J. Pyatt

  Name: Bradley J. Pyatt   Title: Chief Executive Officer           EXECUTIVE  
      By:

/s/ Cory J. Gregory

  Name: Cory J. Gregory

 

 

 

